DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4,14 and 15 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koyama et al. (4,566,299).  Koyama discloses a strip rolling method in a first rolling stand (Fig. 1) having work rolls (1,2) which is part of a cold rolling mill (col. 1, lines 46-47) that is one stand of a tandem mill (col. 2, line 21).  Koyama discloses sensors devices (3,4,6,7) arranged upstream and downstream of the rolling stand and configured to detect at least one measured variable characteristic of a material property (thickness, product speed; col. 2, lines 23-28).  The sensors are connected to a control device (9,10,13,14,15,30) to transfer the measured variables (H1,H2,V1,V2) with the control device being configured to determine a control value (speed command, SB, col. 3, lines 8-14) and control a speed of the work roll (2; v2) and to modify the speed command (col. 3, lines 41-43) and control a speed of the work roll (1) so that a speed ratio of the first and second work rolls reach a desired value which is a different peripheral speed (col. 3, lines 44-48 and col. 4, lines 9-11).  Koyama discloses that other material properties (rolling load and material hardness; col. 5, lines 30-35) are used as rolling conditions by the control device to control slip during the different peripheral speed rolling.  Regarding claim 2, Koyama discloses a tandem mill (col. 2, .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyama in view of Pavlicevic et al. (8,424,354).  Koyama does not disclose a transmission and common drive of the work rolls.  Pavlicevic teaches a common drive (13) transmitting rolling motion to work rolls (6’,7’) by a variable speed reduction gearing (14) for differential speed rolling (col. 5, lines 5-10).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to modify the work roll drive of Koyama to be a common drive and transmission as taught by Pavlicevic in order to change a speed ratio of the work rolls with a common drive and to idle one of the work rolls to save energy.
6 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyama in view of Doll et al. (6,546,310).  Koyama does not disclose that strip temperature is taken into account.  Doll teaches material properties (col. 1, lines 52-55) which are determinable in relation to temperature and speed wherein sensors (18) detect measured strip values and operating parameters comprising temperature (Tin, Tout; col. 3, line 49) are calculated for a hot or cold rolling mill (col. 3, line 54).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to take into account a strip temperature in the rolling mill of Koyama as taught by Doll in order to achieve desired values of the material property when accounting for temperature.
Claim 7 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyama in view of Sekiguchi et al. (6,286,348).  Koyama does not disclose that strip tracking is taken into account.  Sekiguchi teaches (Fig. 12) that a speed sensor (16) and a thickness sensor (8) are used as material property control variables in a rolling mill including a tracking control (31).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to provide Koyama with tracking control as taught by Sekiguchi in order to determine a transfer time of the strip.
Claims 10 and 11 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyama in view of Kubo et al. (3,756,050).  Koyama does not disclose an excitation sensor.  Kubo teaches a cold rolling mill (col. 2, lines 12-13) having an excitation sensor element comprising a core (16) and coil (17; Fig. 5) wherein a plurality of the excitation sensors (6A,6B,6C) are placed across a width of a strip (1; Fig. 3) in order to detect strip vibration or a thickness variation in the strip (col. 3, lines 33-40).  .
Claims 10-13 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyama in view of Schwenzfeier et al. (3,850,031).  Koyama does not disclose an excitation element and separate sensor for sensing the excitation caused by the excitation element.  Schwenzfeier teaches a cold rolling a strip (1; col. 1, lines 6-7) and a plurality of excitation elements (3) placed across a width of a strip (col. 2, lines 48-51) which excite a vibration as a base signal in the strip as it moves and a plurality of sound wave sensors (microphones 26; Figs. 9 and 10) which detect the strip vibration excited by the excitation elements (3) as a measured variable.  Regarding claim 11, when viewed in a transport direction (left to right; Fig. 9) the sounds sensors (first and second; Fig. 10) are laterally offset from one another and each of the sensors sense a same kind of base signal (vibration).  Regarding claim 12, the base signal is a sound wave signal sensed by the microphones.  Regarding claim 13, the excitation elements (3) and sound wave sensors (26) are connected together in a measuring table connecting line (18) that runs parallel to the strip travel direction. It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to provide the .
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not disclose a model taking in account the measured variable and control variable and determining an expected value for the material property wherein a further sensor device a further sensor device which at least one further measured variable (M') characteristic of the material property of the flat rolled can be detected after rolling in the first rolling stand and the further sensor device is arranged downstream of the first rolling stand and the further sensor device is connected to the control device to transfer the detected further measured variable (M') such that the control device is configured and operable so that the control device uses the further measured variable (M') for a point in time which the control device determines, taking into account tracking of the flat rolled product from the first rolling stand to the further sensor device; and the control device-9) is configured and operable to adapt the model based on a comparison of the further measured variable (M') and the expected value (E) of the material property, including the limitations of base claim 1 and intervening claim 7.  Claim 9 would be allowable as it depends from allowable claim 8.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/EDWARD T TOLAN/Primary Examiner, Art Unit 3725